Case: 17-10571     Date Filed: 08/03/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-10571
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:10-cr-20686-FAM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RICARDO MACIEL,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (August 3, 2017)

Before ED CARNES, Chief Judge, MARCUS and FAY, Circuit Judges.

PER CURIAM:

     Ricardo Maciel appeals pro se from the district court’s denial of his motion
              Case: 17-10571    Date Filed: 08/03/2017   Page: 2 of 2


to reduce his sentence under 18 U.S.C. § 3582(c)(2). Maciel claims that he is

entitled to relief based on Amendment 801 to the United States Sentencing

Guidelines. We disagree. Section 3582(c)(2) allows relief only in accordance with

the policy statements of the Sentencing Commission. And the Commission’s

policy statement, which is codified at U.S.S.G. § 1B1.10, allows for sentence

reductions based only on amendments to the guidelines that are specifically listed

in § 1B1.10(d). Because Amendment 801 is not listed there, Maciel is not entitled

to relief.

       AFFIRMED.




                                         2